Per Curiam.
Appeal from a judgment in favor of defendant rendered by the municipal court of the city of Minneapolis.
The complaint alleged a sale of goods, wares and merchandise of the value of $39.60 to defendant, that only $32 thereof had been paid, and demanded! judgment for $7.60. The answer denied any sale to defendant, and alleged that the sale was made to one Walter Dingman; that Dingman ordered two tons andi no more of alfalfa hay at $16 per ton; that the hay was delivered to him; that *534plaintiffs were paid in full therefor, and that defendant acted solely as the agent of Dingman in the transaction. There is no controversy over the fact that the order was given by defendant over the telephone; that the price of the hay was $16 per ton; that two tons were ordered to be delivered at the Soo depot to be loaded on a car; that Dingman left $32 with defendant to pay for it; that plaintiffs delivered to Dingman 950 pounds of hay, of the value of $7.60, in excess of the two tons; and that defendant paid over to them the $32 left by Dingman. In addition to these facts defendant testified in substance that he stated to plaintiffs that Dingman wanted to buy two tons of alfalfa hay and have it delivered at the Soo depot for shipment in a car he was then loading; that the hay was for Dingman not for himself; that plaintiffs could collect the price on delivering the hay at the depot, or Dingman would leave the money for it with defendant; that plaintiffs fixed the price at $32 and directed defendant to collect that sum which he did. As this evidence is sufficient to sustain the finding that the sale was. not made to defendant, ifche consideration of other questions is unnecessary.
Judgment affirmed.